 



Exhibit 10.1
SUPERIOR ENERGY SERVICES, INC.
2007 EMPLOYEE STOCK PURCHASE PLAN
     1. Purpose. The purpose of the Superior Energy Services, Inc. 2007 Employee
Stock Purchase Plan is to provide employees of the Company and its Designated
Subsidiaries with an opportunity to purchase Common Stock of the Company on
favorable terms. The Company intends to have the Plan qualify as an “Employee
Stock Purchase Plan” under Section 423 of the Code. Accordingly, the provisions
of the Plan shall be construed to extend and limit participation in a manner
consistent with the requirements of Section 423 of the Code.
     2. Definitions.
          (a) “Board” means the Board of Directors of the Company.
          (b) “Code” means the Internal Revenue Code of 1986, as amended.
          (c) “Common Stock” means the common stock of the Company.
          (d) “Company” means Superior Energy Services, Inc., a Delaware
corporation.
          (e) “Compensation” means an Employee’s wages, as defined in Section
3401(a) of the Code and all other payments of compensation paid to an Employee
by the Employer (in the course of the Employer’s trade or business) for which
the Employer is required to furnish the Employee a written statement under
Sections 6041(d), 6051(a)(3) and 6052 of the Code (i.e., information required to
be reported in the Wages, Tips and other Compensation Box on Form W-2).
Compensation will include any amount which is contributed by the Employer
pursuant to a salary reduction agreement and which is not includible in the
gross income of an Employee under Sections 125, 402(e)(3), 402(h) or 403(b) of
the Code and pre-tax transportation expenses elected pursuant to Code
Section 132(f)(4). Contributions for the Plan year in which an Employee first
becomes a participant shall be determined based on the Employee’s Compensation
for the portion of the year in which the Employee is eligible to participate in
the Plan. Compensation will not include amounts realized from the exercise of
nonqualified stock options.
          (f) “Continuous Status as an Employee” means continuous service of an
individual as an Employee of the Company or a Designated Subsidiary without any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave or
military leave authorized under the Company’s policies; (ii) Family and Medical
Leave Act leave; (iii) any other leave of absence approved by the Company’s
Human Resources Department, provided that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of any such longer leave
is guaranteed by contract, statute, or any Company policy adopted from time to
time; or

 



--------------------------------------------------------------------------------



 



(iv) transfers between locations of the Company or between the Company and its
Designated Subsidiaries.
          (g) “Contributions” means all amounts credited to the account of a
participant pursuant to the Plan.
          (h) “Corporate Transaction” means a (i) sale of all or substantially
all of the Company’s assets, (ii) merger, consolidation, share exchange or other
business combination of the Company with or into another corporation in which
the holders of Shares shall be entitled to receive stock, securities, cash or
other property with respect to or in exchange for their Common Stock, or
(iii) dissolution or liquidation of the Company.
          (i) “Designated Administrator” means the stock brokerage, transfer
agent or other financial services firm designated by the Company to hold Shares
for participants and to directly or indirectly handle sales of Shares for
participants.
          (j) “Designated Subsidiaries” means all domestic Subsidiaries that are
corporations (or are treated as corporations or divisions for tax purposes), the
employees of which shall be eligible to participate in the Plan, unless
otherwise determined by the Board.
          (k) “Employee” means any person, including an officer of the Company
or a Designated Subsidiary, who is an employee of the Company or a Designated
Subsidiary for tax purposes, and who is customarily employed for at least twenty
(20) hours per week and more than five (5) months in a calendar year by the
Company or a Designated Subsidiary.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Offering Date” means the first business day of each Offering
Period during which the Trading Market is open for business.
          (n) “Offering Period” means a monthly period commencing on the first
day of each month of each year, unless otherwise provided by Section 18(b)
hereof or otherwise determined by the Board as provided herein.
          (o) “Plan” means this 2007 Employee Stock Purchase Plan.
          (p) “Purchase Date” means the last day of each Offering Period during
which the Trading Market is open for business.
          (q) “Purchase Price” means, with respect to any particular Offering
Period, an amount equal to 85% of the Fair Market Value (as defined in Section
7(b) below) of a Share of Common Stock on the Purchase Date.
          (r) “Share” means a share of Common Stock, as adjusted in accordance
with Section 18 of the Plan.

2



--------------------------------------------------------------------------------



 



          (s) “Subsidiary” means a corporation or other entity, domestic or
foreign, of which 50% or more of the voting shares or other equity interests are
held by the Company or a Subsidiary, whether or not such entity now exists or is
hereafter organized or acquired by the Company or a Subsidiary.
          (t) “Trading Market” means, as of any particular date, the New York
Stock Exchange, or, if the Common Stock is not listed on the New York Stock
Exchange as of such date, the principal trading market for such stock on such
date.
     3. Eligibility.
          (a) Any person who has been an Employee for ninety (90) days shall be
eligible to participate in the Plan, subject to the requirements of Section 5(a)
and the limitations imposed by Section 423(b) of the Code.
          (b) Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee would own (as determined pursuant to the rules under
Section 424(d) of the Code) capital stock of the Company and/or hold outstanding
options to purchase stock possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company or of any Subsidiary, or
(ii) if such option, together with all similar rights to purchase stock under
any other employee stock purchase plans (described in Section 423 of the Code)
of the Company and its Subsidiaries outstanding at any time during a calendar
year, would entitle the Employee to purchase stock that exceeds $10,000 in Fair
Market Value (as defined in Section 7(b) below), determined at the time such
option would otherwise be granted for a given calendar year.
     4. Offering Periods. An Employee’s rights hereunder shall accrue on the
terms and subject to the conditions of this Plan during successive Offering
Periods, with new Offering Periods commencing on the first day of each month of
each year (or at such other time or times as may be determined by the Board).
Unless otherwise established by the Vice President — Human Resources, the first
Offering Period shall commence on August 1, 2007 and continue until August 31,
2007. The Plan shall continue until terminated in accordance with
Section 18(b)(i) or 19 hereof. The Board shall have the power to change the
duration or frequency of Offering Periods with respect to future offerings
without stockholder approval if such change is announced at least five days
prior to the scheduled beginning of the first Offering Period to be affected.
     5. Participation.
          (a) An eligible Employee may become a participant in the Plan
(commencing as of the start of the Offering Period beginning on the first day of
the next succeeding fiscal quarter, namely, January 1, April 1, July 1 or
October 1) by completing a subscription agreement and any other required
documents (“Enrollment Documents”) provided by the Company and submitting them
to the Company’s Human Resources Department or the Designated Administrator at
least ten (10) business days prior to the start of such Offering Period, unless
a later time for submission of the Enrollment Documents is set by the Company’s
Human Resources Department. The Enrollment Documents and their submission may be
electronic or

3



--------------------------------------------------------------------------------



 




telephonic, as directed by the Company. The Enrollment Documents shall set forth
the dollar amount or percentage of Compensation (subject to Section 6(a) below)
to be paid as Contributions pursuant to the Plan. The dollar amount or
percentage of Contributions selected by a participant may be changed as of the
beginning of an Offering Period by submitting the required documentation at
least ten (10) business days prior to the start of such Offering Period;
provided, however, that Contributions may be discontinued during an Offering
Period as provided in Section 10(b).
          (b) With respect to each Offering Period, payroll deductions shall
commence with the first payroll period following the Offering Date and shall end
with the last payroll period ending on or prior to the Purchase Date of the
Offering Period, unless sooner terminated by the participant as provided in
Section 10.
          (c) Execution and submission of Enrollment Documents by a participant
to the Company shall be deemed to constitute the agreement of the participant to
be subject to all of the terms and conditions of the Plan.
     6. Method of Payment of Contributions.
          (a) A participant’s payroll deductions made on each payday during any
particular Offering Period must equal a specified dollar amount or a whole
percentage not exceeding 20% (or such greater percentage as the Board may
establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period. All payroll deductions
made by a participant shall be credited, without interest, to his or her account
under the Plan. A participant may not make any additional payments into such
account.
          (b) A participant may discontinue his or her participation in or
Contributions to the Plan as provided in Section 10.
          (c) Notwithstanding the foregoing, to the extent necessary to comply
with the annual limitations set forth in Section 3(b)(ii) herein, a
participant’s payroll deductions may be decreased during any Offering Period
scheduled to end during any particular calendar year to 0%. Payroll deductions
shall re-commence at the rate provided in such participant’s Enrollment
Documents at the beginning of the first Offering Period that is scheduled to end
in the following calendar year, unless terminated by the participant as provided
in Section 10.
     7. Grant of Option.
          (a) On the Offering Date of each Offering Period, each eligible
Employee participating in the Plan for such Offering Period shall be granted an
option to purchase on the Purchase Date for that Offering Period a number of
Shares of Common Stock determined by dividing such Employee’s Contributions
accumulated during the Offering Period and retained in the participant’s account
as of the Purchase Date by the applicable Purchase Price (subject to any
adjustment pursuant to Section 19 below); provided, however, that such purchase
shall be subject to the terms and conditions of this Plan, including without
limitation the limitations set forth in Sections 3(b) and 12.

4



--------------------------------------------------------------------------------



 



          (b) The fair market value of the Common Stock on a given date (the
“Fair Market Value”) shall be the closing sale price of a Share of Common Stock
for such date on the Trading Market (or, in the event that the Common Stock is
not traded on such date, on the immediately preceding trading date), as reported
in The Wall Street Journal.
     8. Exercise of Option. Unless a participant timely withdraws from the Plan
as provided in Section 10, his or her option for the purchase of Shares will,
without the delivery of any further documentation, be deemed to be exercised
automatically on the Purchase Date of an Offering Period, and the maximum number
of Shares subject to the option, rounded to the nearest one-ten thousandth of a
Share, will be purchased at the applicable Purchase Price with the accumulated
Contributions in his or her account as of such date. During his or her lifetime,
a participant’s option to purchase Shares hereunder is exercisable only by him
or her.
     9. Delivery and Holding of Shares.
          (a) As promptly as practicable after each Purchase Date, the number of
Shares purchased by each participant upon exercise of his or her option shall be
deposited into an account established in the participant’s name with the
Designated Administrator. Such Shares shall remain in the account until the
second anniversary of the Offering Date applicable to the Shares.
Notwithstanding the above, a participant may request that the Designated
Administrator sell any or all of his or her Shares at any time, and the
participant shall pay all charges therefore, including brokerage commissions.
          (b) Following the second anniversary of the applicable Offering Date,
a participant may request that certificates representing such Shares purchased
be issued in the participant’s name and delivered to the participant or the
participant’s agent, and the participant shall pay any charges therefor. No
certificates for fractional shares shall be issued. In lieu of any such
fractional share, the participant will receive a cash payment based on the Fair
Market Value of a Share.
     10. Voluntary Withdrawal; Termination of Contributions; Termination of
Employment.
          (a) A participant may withdraw all but not less than all of the
Contributions credited to his or her account under the Plan by submitting fully
completed withdrawal documentation in the manner prescribed by the Company’s
Human Resources Department at least 15 days prior to the Purchase Date or such
shorter period as the Company’s Human Resources Department shall permit. Upon
receipt by the Company of withdrawal documentation properly completed to the
Company’s satisfaction, (i) all of the participant’s Contributions credited to
his or her account will be paid to him or her, (ii) his or her option for the
current Offering Period will be automatically terminated, and (iii) no further
Contributions for the purchase of Shares by such participant will be accepted
during the Offering Period.
          (b) As soon as administratively feasible following termination of the
participant’s Continuous Status as an Employee prior to the Purchase Date of an
Offering Period for any reason, whether voluntary or involuntary, including
retirement or death, the Contributions credited to his or her account will be
returned to him or her or, in the case of his or

5



--------------------------------------------------------------------------------



 



her death, to the person or persons entitled thereto under Section 14, and his
or her option will be automatically terminated.
          (c) A participant’s withdrawal from an offering during any particular
Offering Period will not have any effect upon his or her eligibility to
participate in a succeeding offering or in any similar plan that may hereafter
be adopted by the Company; provided, however, that the Employee shall be
required to resubmit Enrollment Documents in order to resume Contributions.
     11. Interest. No interest shall accrue on the Contributions of a
participant in the Plan.
     12. Stock.
          (a) Subject to adjustment as provided in Section 18, no more than
1,000,000 Shares shall be made available for purchase under the Plan. If the
Board determines that, on a given Purchase Date, the number of Shares with
respect to which options are to be exercised may exceed the number of Shares
available for sale under the Plan on such Purchase Date, the Board may in its
sole discretion authorize the Company to allocate the Shares of Common Stock
available for purchase on such Purchase Date in a manner determined to be
equitable by the Board in its sole discretion.
          (b) The participant shall have no ownership, economic, voting or other
rights or interests with respect to Shares subject to purchase under his or her
option until such option has been exercised and the Shares have been issued.
          (c) Shares to be sold to a participant under the Plan may be Shares
acquired by the Company in the open market, treasury shares or newly issued
shares. Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or, if directed by the participant, in
the name of the participant and his or her spouse.
     13. Administration. The Board, or a committee thereof, shall have general
authority to administer the Plan and shall have all of the powers specified
herein as being held by the Board. The Board may in its discretion delegate, to
personnel of the Company’s Human Resources Department or to the Designated
Administrator, the Board’s general authority to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations (including determinations as to the amounts of
participants’ Compensation) necessary or advisable for the day-to-day operation
of the Plan.
     14. Designation of Beneficiary.
          (a) A participant may designate a beneficiary who is to receive any
cash from the participant’s account under the Plan in the event of such
participant’s death. A participant may also designate a beneficiary to receive
any Shares to which the participant is entitled if an Offering Period terminates
prior to death, but death occurs prior to delivery to him or her of such Shares.
Beneficiary designations under this Section 14(a) shall be made as directed by
the Company’s Human Resources Department, which may require electronic
submission of the required documentation with the Designated Administrator.

6



--------------------------------------------------------------------------------



 



          (b) Any designation of a beneficiary hereunder may be changed by the
participant at any time by submission of the required notice in the manner
prescribed by the Company’s Human Resources Department. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver any such cash or Shares (as specified in paragraph (a)) to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver any such cash or Shares to the
participant’s relatives or representatives.
     15. Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10(a).
     16. Use of Funds. All Contributions received or held directly or indirectly
by the Company under the Plan may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate or safeguard such
Contributions.
     17. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be provided to participating Employees by
the Company or the Designated Administrator at least quarterly.
     18. Adjustments Upon Changes in Capitalization; Corporate Transactions.
          (a) Adjustment. Subject to any required action by the stockholders of
the Company, the number of Shares that have been authorized for issuance under
the Plan, whether under currently outstanding options or available for future
options (collectively, the “Reserves”), and the price per Share of Common Stock
covered by each option under the Plan that has not yet been exercised, shall be
proportionately and equitably adjusted for any increase or decrease in the
number of issued and outstanding Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of Shares effected
without receipt of consideration by the Company or the holders of such Shares;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an option.
          (b) Corporate Transactions. In the event of a Corporate Transaction,
the Board may, in its sole discretion (and without the consent of participants),
elect to (i) unilaterally terminate the Plan prior to the consummation of such
transaction and return all Contributions to participants; (ii) unilaterally set
a new Purchase Date on or before the date of consummation of the Corporate
Transaction (provided that the Company notifies the participants of such new
date), as of which new Purchase Date the Offering Period then in progress will
terminate and all options outstanding hereunder shall be deemed to be exercised
automatically, unless prior to

7



--------------------------------------------------------------------------------



 




such date a participant has withdrawn from the Offering Period as provided in
Section 10; or (iii) provide for an alternative treatment of the participants’
options that is acceptable to the person or entity that will succeed to the
Company’s assets, business or operations pursuant to such transaction. Any
action taken by the Board under this paragraph shall be binding on all
participants.
     19. Amendment or Termination. The Board may at any time, in its sole
discretion (and without the consent of participants), terminate or amend the
Plan, except that without the approval of the stockholders of the Company no
amendment shall be made (i) to increase the number of Shares approved for sale
through the Plan (other than under Section 18 hereof), (ii) to decrease the
Purchase Price per Share, or (ii) that would effect a change for which
stockholder approval is required under Section 423 of the Code or the
regulations issued thereunder. Upon termination of the Plan other than at the
end of an Offering Period, all Contributions then held by the Company shall be
returned to participants.
     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Conditions Upon Issuance of Shares.
          (a) Shares shall not be issued or sold hereunder unless the issuance
or sale shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, applicable state
securities laws and the requirements of any Trading Market upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.
          (b) As a condition to the exercise of an option, the Company may
require the person exercising such option (i) to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
and (ii) to make such other representations as may be required, in the opinion
of counsel for the Company, to effect compliance with all applicable securities
or other laws.
     22. Term of Plan; Effective Date. The Plan shall become effective upon
approval by the Company’s stockholders. It shall continue in effect until
terminated under Section 18 (b)(i) or 19 hereof.
     23. Compliance with Certain Laws and Regulations. The Plan is intended to
comply with Section 423 of the Code and the acquisition of Shares through the
Plan is intended to meet the requirements of Rule 16b-3 promulgated under the
Exchange Act. The Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, any
additional conditions and restrictions as may be required to qualify fully under
Section 423 and Rule 16b-3.

8